Citation Nr: 1310786	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-23 490	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred from May 19, 2008 through May 20, 2008 at St. Luke's Regional Medical Center.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from November 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2008 and April 2009 determination letters of the Department of Veterans Affairs (VA), Medical Center in Boise, Idaho.  

The Veteran was scheduled for a Board hearing for May 24, 2012.  In correspondence dated on May 23, 2012, and received by the Board on May 24, 2012, the Veteran indicated that it was his intent to withdraw his appeal and his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e) (2012).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from November 1965 to August 1968.

2.	On May 24, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in May 2012 correspondence, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


